Citation Nr: 1436900	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left wrist disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to January 2008.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the July 2008 decision, the RO, in pertinent part, denied service connection for bilateral hearing loss, hyperventilation syndrome, and left wrist tendonitis.

In a September 2008 rating decision, the RO granted service connection for right ear hearing loss.  The decision represented a full grant of the benefit sought with regard to the right ear and the matter was not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In May 2012, the Veteran testified before the Board during a videoconference hearing.  A transcript of the hearing is of record.

In July 2012, the Board denied service connection for left ear hearing loss and hyperventilation syndrome.  The issue of service connection for a left wrist disability was remanded in order to obtain outstanding VA treatment records and to afford the Veteran another VA examination during a symptomatic period of his disability. 



FINDING OF FACT

The Veteran's left wrist disability has not been shown to be etiologically related to active military service. 




CONCLUSION OF LAW

The criteria for establishment of service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in March 2008 that provided information as to what evidence was required to substantiate his claim of service connection.  The letters explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, and testimony from the Veteran.  Further, the Veteran was afforded VA examinations in March 2008 and July 2012 regarding his left wrist disability claim.  The resulting medical opinions are considered adequate as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Moreover, during a pre-hearing conference and during the Board hearing, the VLJ discussed with the Veteran and asked questions designed to elicit the evidence required to establish service connection.  This action supplemented VA's duties with respect to the VCAA and complied with 38 C.F.R. § 3.103.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran and adjudication of the claim is warranted.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II. Service Connection

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted to a Persian Gulf veteran for objective indications of chronic disability resulting from an illness or combination of illnesses, provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, unless there is affirmative evidence that the undiagnosed illness was not incurred during Persian Gulf service, or resulted from the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

Analysis

The Veteran asserts that he has a current left wrist disability that began during service.  

A July 2012 VA examination report shows a diagnosis of left wrist tendonitis, resolved, and left wrist ganglion cyst.  Thus, the requirement that there be a current disability is satisfied.  

The Veteran's service treatment records reflect that his upper extremities were normal at his enlistment examination in June 2002.  On the corresponding Report of Medical History, he denied having swollen or painful joints.  In May 2004, he complained of left wrist pain for one day after hyperextending it while pushing out of a car.  It was noted that he had injured his wrist three years earlier while playing football in high school.  The diagnosis was left wrist sprain.  He was given Motrin and an Ace bandage.  In June 2004, he complained of left wrist pain while getting out of a vehicle.  The impression was left wrist tendonitis.  

On VA examination in March 2008, the Veteran reported that he was told by examiners that he had left wrist tendonitis.  He reported that it had been asymptomatic since its onset.  On physical examination, the left wrist and hand were normal.  The diagnosis was left wrist tendonitis, resolved. 

During the May 2012 Board hearing, the Veteran stated that his left wrist began hurting after he returned from Desert Storm in 2004 and that he had continued to have problems with it on and off since then.  He denied any specific injury or trauma.  During the hearing, he described his current symptoms as a painful knot in his wrist.  He said that he had episodes when his left wrist symptoms would flare-up and that it was not bothering him at the time it was last evaluated.

The Veteran was afforded another VA examination in July 2012.  The examiner opined that his current left wrist condition was less likely as not related to, or caused by service because the injury in service (left wrist tendonitis) resolved without any residual and there was no evidence of a ganglion cyst until 2012.  Further, the examiner noted that a ganglion cyst is a condition from an acute injury and there is no latency.  It is due to rupture of the tendon sheath and occurs within just a day or two after the injury.  The examiner noted that the most likely etiology of the ganglion cyst is from an injury associated with a repetitive motion.  The examiner suggested that ganglion cyst may be associated with the Veteran's frequent guitar playing, based on his reported history.  

The Board notes initially that service connection under 38 C.F.R. § 3.317 is precluded for the Veteran's claim as the associated symptoms or complaints have been attributed to a known clinical diagnosis.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Furthermore, as the evidence does not demonstrate the Veteran has a current left wrist disability listed as a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection cannot be founded solely on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After a review of the record, the Board finds that the evidence otherwise fails to establish a nexus between a current left wrist disability and military service.  Although there is evidence of left wrist tendonitis in service, the VA examiners in March 2008 and July 2012 determined that the disorder had resolved without any residual.  With respect to the ganglion cyst, the July 2012 VA examiner noted that there was no evidence during service and opined the likely etiology was a recent injury involving repetitive motion. 

The Board has considered the Veteran's lay statements supporting his claim of service connection.  To this end, the Board notes that as a lay person, the Veteran is competent to testify to observable symptoms.  The Veteran, however, is not competent to provide medical conclusions as to whether a disability is due to his military service.  See 38 C.F.R. § 3.159(a)(1).  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds the more probative evidence of record consists of the VA examiners findings, which fails to show a nexus between the current disability and service.

As the most probative evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a left wrist disability is denied.  



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


